In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 13‐1558, ‐1559, ‐1611, ‐2739 
DEKALB COUNTY, et al., 
                                               Plaintiffs‐Appellants, 

                                 v. 

FEDERAL HOUSING FINANCE AGENCY, et al., 
                                     Defendants‐Appellees, 

                                and 

UNITED STATES OF AMERICA, 
                                               Intervening‐Appellee. 
                     ____________________ 

        Appeals from the United States District Court for the 
            Northern District of Illinois, Western Division. 
        Nos. 12 C 50227, 50230 — Frederick J. Kapala, Judge. 
        Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
       No. 2:12‐cv‐00732‐CNC — Charles N. Clevert, Jr., Judge. 
                     ____________________ 

 ARGUED DECEMBER 12, 2013 — DECIDED DECEMBER 23, 2013 
               ____________________ 

   Before BAUER, CUDAHY, and POSNER, Circuit Judges. 
2                                Nos. 13‐1558, ‐1559, ‐1611, ‐2739 


    POSNER,  Circuit  Judge.  These  consolidated  appeals,  by  Il‐
linois counties, the state of Illinois, and a Wisconsin county, 
present  a  common  question,  to  which  the  answer  given  by 
the district courts was “no.” It is whether a state and its local 
subdivisions (counties, in this case) can levy a tax on sales of 
real property by Fannie Mae (official name: Federal National 
Mortgage  Association)  and  Freddie  Mac  (Federal  Home 
Loan  Mortgage  Corporation),  a  similar  entity  that,  to  sim‐
plify our opinion, we’ll largely ignore. (So except where oth‐
erwise  indicated,  whenever  we  say  Fannie  this  should  be 
understood  to  mean  Fannie  plus  Freddie.)  The  plaintiffs’ 
grounds  are  both  statutory  and  constitutional,  and  it  is  be‐
cause  there  is  a  constitutional  challenge  to  a  federal  statute 
(actually  two  statutes—Fannie’s  and  Freddie’s)  that  the 
United  States  has  intervened  as  an  additional  appellee.  See 
28 U.S.C. § 2403(a); Fed. R. Civ. P. 24(a)(1). 
    Fannie  Mae  was  created  by  Congress  in  1938  to  bolster 
the  housing  market  by  providing  federal  money  to  finance 
home  mortgages.  It  was  tasked  by  Congress  with  buying 
mortgages  from  banks  that  had  made  mortgage  loans,  thus 
pumping  money  into  the  banking  industry  that  could  be 
used to make more such loans. At the outset Fannie Mae was 
a  federal  agency,  federally  financed.  Its  charter,  which  de‐
fined  its  function  (just  described),  provided  that  it  was  ex‐
empt from state or local taxation, except real property taxa‐
tion.  See  National  Housing  Act  Amendments  of  1938,  Pub. 
L. No. 75‐424, 52 Stat. 8, 24. In 1968 Congress converted Fan‐
nie to a private corporation, but its charter, and therefore its 
function (to support the home‐mortgage market, toward the 
end of creating a “nation of homeowners,” in President Roo‐
sevelt’s  words),  were  unchanged.  See  Housing  and  Urban 
Development  Act  of  1968,  Pub.  L.  No.  90‐448,  82  Stat.  476, 
Nos. 13‐1558, ‐1559, ‐1611, ‐2739                                   3 


536  (codified,  as  amended,  at  12  U.S.C.  §§ 1716  et  seq).  No 
longer a government‐owned corporation, it was now what is 
called  a  “Government‐Sponsored  Enterprise.”  But  like  Fan‐
nie’s  original  statute  (with  a  few  changes  irrelevant  to  the 
present  case),  the  new  statute  made  “the  corporation  [i.e., 
Fannie],  including  its  franchise,  capital,  reserves,  surplus, 
mortgages or other security holdings, and income … exempt 
from  all  taxation  now  or  hereafter  imposed  by  any  State  … 
or local taxing authority, except that any real property of the 
corporation shall be subject to State … or local taxation to the 
same  extent  as  other  real  property  is  taxed.”  12  U.S.C. 
§ 1723a(c)(2). 
    Freddie  Mac  was  created  two  years  later,  as  a  private 
corporation  with  the  same  tax  exemption  as  Fannie.  See  12 
U.S.C.  § 1452(e).  For  purposes  of  the  appeals,  the  two  com‐
panies are virtually identical. That is why, as we said at the 
outset,  we  can  largely  ignore  Freddie,  instead  pretending 
that  Fannie  and  Freddie  are  not  merely  Tweedledum  and 
Tweedledee, but Tweedledumdee. (For a brief biography of 
Fannie,  Freddie,  and  their  relatives—like  Ginnie  Mae—see 
Office  of  the  Inspector  General,  Federal  Housing  Finance 
Agency,  “History  of  the  Government  Sponsored  Enter‐
prises,”  http://fhfaoig.gov/LearnMore/History,  visited  Dec. 
19, 2013.) 
   Fannie  traditionally  followed  conservative  mortgage  fi‐
nancing practices, and foreclosures by it were very few. But 
beginning  in  1995  and  accelerating  throughout  the  early 
2000s,  it  bought  risky  mortgages  and  got  caught  up  in  the 
housing  bubble;  and  when  the  bubble  burst  in  September 
2008,  Fannie  found  itself  owning  an  immense  inventory  of 
defaulted  and  overvalued  subprime  mortgages.  In  fact  it 
4                                 Nos. 13‐1558, ‐1559, ‐1611, ‐2739 


went broke, and since 2008 has been in conservatorship. The 
conservator  is  its  regulatory  agency,  the  Federal  Housing 
Finance  Agency—hence  the  agency’s  presence  in  these  ap‐
peals as a party. See Office of the Inspector General, Federal 
Housing  Finance  Agency,  “Conservatorship  FAQs,” 
http://fhfaoig.gov/LearnMore/FAQ (visited Dec. 19, 2013). A 
conservatorship is like a receivership, except that a conserva‐
tor, like a trustee in a reorganization under Chapter 11 of the 
Bankruptcy  Code,  tries  to  return  the  bankrupt  party  to  sol‐
vency, rather than liquidating it. (Fannie and Freddie proba‐
bly are not subject to the Bankruptcy Code and thus not eli‐
gible for Chapter 11 reorganization. For a thoughtful discus‐
sion,  see  Richard  Scott  Carnell,  “Handling  the  Failure  of  a 
Government‐Sponsored  Enterprise,”  80  Wash.  L.  Rev.  565, 
609–12 (2005). 
    The hit that Fannie took beginning in 2008 coincided with 
the  decline  in  states’  fiscal  fortunes  caused  by  the  effect  on 
their  tax  base  of  the  financial  crisis  and  ensuing  economic 
depression.  So  at  the  same  time that  Fannie  found  itself  for 
the  first  time  making  frequent  sales  of  property  that  it  had 
foreclosed  on  (since  the  owner  of  the  mortgage  usually  ob‐
tains  title  to  the  mortgaged  property  in  the  event  of  a  de‐
fault), the states (including their subdivisions, such as coun‐
ties)  found  themselves  in  dire  need  of  additional  tax  reve‐
nues  but  reluctant  to  impose  or  increase  taxes  that  would 
drive businesses and people to lower‐tax states. 
    Illinois and Wisconsin, like all the other states, have a tax, 
called  a  real  estate  transfer  tax,  applicable  when  real  prop‐
erty changes hands. Illinois’s tax is 50 cents for every $500 of 
the property’s total value. 35 ILCS 200/31‐10. Illinois counties 
are allowed to piggyback on the state tax by imposing their 
Nos. 13‐1558, ‐1559, ‐1611, ‐2739                                      5 


own real estate transfer tax of 25 cents per $500 of value. 55 
ILCS  5/5‐1031(a). Wisconsin counties get  to keep 20  percent 
of  the  revenue  from  the  Wisconsin  real  estate  transfer  tax, 
which  is  30  cents  per  $100  of  value.  Wis.  Stat.  §§ 77.22(1), 
77.24. Wisconsin imposes the tax explicitly on the seller, as is 
normal for sale or other excise taxes. This is customary in Il‐
linois  as  well,  but  not  explicit  in  the  statute  authorizing  the 
real  estate  transfer  tax  and  so  it  is  conceivable  that  Illinois 
might try to impose the tax on buyers of property from Fan‐
nie if it  can’t  impose it on Fannie itself.  (The  indirect effect, 
however, might be to reduce the price that Fannie could get 
for property that it sold.) 
    Illinois  and  its  subdivisions  and  many  other  states  and 
their  subdivisions  (such  as  Milwaukee  County)  decided  to 
impose  the  real  estate transfer  tax on Fannie’s sales of fore‐
closed  property  to  home  buyers  notwithstanding  Fannie’s 
statutory exemption  from  state taxation. There was  no  dan‐
ger that taxing Fannie would drive people or businesses out 
of  a  state,  and  the  number  of  foreclosures  made  it  possible 
that  the  imposition  of  such  a  tax  on  Fannie  would  produce 
significant revenue for a state and its counties. 
    Fannie’s  exemption  is  from  “all  taxation”  except  real 
property taxation, and a tax on a real estate sale is a tax not 
on  property  but  on  the  transfer  of  property—a  well‐
recognized  distinction.  See,  e.g.,  United  States  v.  Wells  Fargo 
Bank,  485  U.S.  351,  355  (1988);  Fernandez  v.  Wiener,  326  U.S. 
340, 352 (1945); Erik M. Jensen, “The Apportionment of ‘Di‐
rect  Taxes’:  Are  Consumption  Taxes  Constitutional?,”  97 
Colum. L. Rev. 2334, 2365–66 (1997). The distinction is part of 
the historical distinction (found in the Constitution) between 
“direct”  and  “indirect”  taxes.  The  former  term  now  em‐
6                                Nos. 13‐1558, ‐1559, ‐1611, ‐2739 


braces  just  capitation  taxes  (taxes  per  head,  such  as  a  poll 
tax—“poll”  being  a  Middle  English  word  for  “head”)  and 
taxes on real and personal property, and the latter term em‐
braces all other taxes, see Hylton v. United States, 3 U.S. 171, 
175 (Chase, J.), 176 (Paterson, J.), 183 (Iredell, J.) (1796); Mur‐
phy v. IRS, 493 F.3d 170, 181 (D.C. Cir. 2007); Jensen, supra, at 
2393–97, including therefore real estate transfer taxes. 
    Article I, § 9, cl. 4 of the Constitution requires that direct 
taxes be apportioned among the states according to popula‐
tion.  Indirect  taxes—various  forms  of  excise  tax,  including 
sale or transfer or inheritance taxes—were thought not to re‐
quire  apportionment  because,  as  Hamilton  argued  in  The 
Federalist  No.  21  (Federalist,  George  W.  Carey  &  James 
McClellan eds. 1990, p. 105), the market could be relied on to 
prevent  excessive  excise  taxation,  as  excise  taxes  add  to  the 
price  of  goods  and  services.  (The  Sixteenth  Amendment  re‐
moved income taxes from the class of taxes that require ap‐
portionment.) The “direct”‐“indirect” terminology relates to 
Hamilton’s point. A sales tax is “indirect” because the tax is 
imposed on the seller, and he will try and usually succeed in 
passing on a portion, sometimes the entirety, of the tax to his 
customers by folding the tax into the price of the good sold. 
The result is that the “real” taxpayer is, at least to a large ex‐
tent,  not  the  nominal  taxpayer  (the  seller),  but  the  nominal 
taxpayer’s customer. Jensen, supra, at 2393–96. 
    The  appellants  argue  that  the  statutory  term  “all  taxa‐
tion” does not include excise taxes. The appellees reply that 
“all”  means  “all”  (unless  explicitly  qualified,  as  by  “all  ex‐
cept,”  which  is  what  the  Fannie  Mae  statute  does  with  real 
property  taxation).  That  isn’t  always  true,  however;  often 
there  are  implicit  exceptions.  If  a  sign  reads  “All  vehicles 
Nos. 13‐1558, ‐1559, ‐1611, ‐2739                                    7 


must be out of the park grounds by 8 p.m.,” this doesn’t nec‐
essarily include police cars and other public safety vehicles. 
See H.L.A. Hart, “Positivism and the Separation of Law and 
Morals,” 71 Harv. L. Rev. 593, 606–07 (1958). But the taxation 
provision  in  the  Fannie  Mae  statute  is  not  comparable.  It 
says “all taxation … except” taxes on real property, and hav‐
ing carved an express exception for one type of tax Congress 
could  be  expected  to  make  an  express  exception  for  any 
other type of tax that it wanted state and local governments 
to be permitted to levy on Fannie. 
     Moreover, had states wanted to be permitted to tax prop‐
erty sales by Fannie, why wouldn’t Congress have included 
an express exception from the exemption for such taxation in 
the 1968 statute? After all, members of Congress are well at‐
tuned  to  the  financial  interests  of  the  states  and  localities 
they represent. See, e.g., The Federalist No. 36 (Hamilton) (pp. 
173–74 of Federalist, supra). They may have felt that their con‐
stituents  would  be  disserved  by  allowing  state  taxation  of 
Fannie, because by increasing Fannie’s costs it would reduce 
its  ability  to  purchase  mortgages,  to  the  detriment  of  the 
state’s home buyers. 
    Against  this  the  appellants  argue  that  to  “all  taxation” 
exemptions there is a well‐recognized (albeit implicit) excep‐
tion for excise taxes, which, they say, was codified in the Su‐
preme  Court’s  decision  in  United  States  v.  Wells  Fargo  Bank, 
supra, but was so well‐established by earlier case law that it 
must have been implicit in the statute that converted Fannie 
to  a  private  corporation.  They  are  wrong.  Wells  Fargo  con‐
strued  a  federal  statute  that  provided  that  certain  “project 
notes” (obligations, for present purpose equivalent to bonds, 
issued by state and local authorities to finance housing pro‐
8                                Nos. 13‐1558, ‐1559, ‐1611, ‐2739 


jects)  “shall  be  exempt  from  all  taxation  now  or  hereafter 
imposed  by  the  United  States.”  The  Court  held  that  the  ex‐
emption  did  not  apply  to  federal  estate  tax  on  a  bequest  of 
project notes, because such a tax is an excise tax and the “all 
taxation” exemption was intended only for “direct taxation,” 
namely (since head taxes are out of favor) a property tax. 485 
U.S. at 355–56. The project notes were property, and so could 
not be taxed by for example requiring the owner of the notes 
to pay a specified amount in tax every year, like a tax on real 
estate. But the transfer of the notes, as by bequest or sale, was 
not property and so could be taxed. 
    The appellants latch on to the fact that the exception the 
Court  recognized  for  transfer  taxes  was  not  express;  the 
statute said “all taxation” and not “all taxation except trans‐
fer taxes.” But they misread the statute. It said that the pro‐
ject notes themselves were nontaxable—not that their transfer 
was  nontaxable.  The  Court  was  saying  that  an  exemption 
from property taxes, such as a tax on project notes, is not an 
exemption from transfer taxes as well, because a transfer tax 
is not a property tax even when the transfer is of property. 
    Had the Supreme Court meant to hold that the term “all 
taxation” means just property taxation—a very strange read‐
ing, equivalent to interpreting “all soup” to mean “all lobster 
bisque”—it would have had to overrule Federal Land Bank of 
St. Paul v. Bismarck Lumber Co., 314 U.S. 95 (1941). In that case 
the  Court  had  held  that  a  statute  which  stated  that  “every 
Federal  land  bank  …  shall  be  exempt  from  Federal,  State, 
municipal,  and  local  taxation,  except  taxes  upon  real  estate 
held,  purchased,  or  taken,”  id.  at  96  n.  1,  exempted  land 
banks  from  sales  taxes  on  property  that  they  bought.  Id.  at 
99–100. Wells Fargo does not even cite Bismarck. 
Nos. 13‐1558, ‐1559, ‐1611, ‐2739                                       9 


    Fannie’s  tax  exemption,  like  that  of  the  federal  land 
banks  in Bismarck, exempts  an entity—Fannie—and not  just 
its property, which was the issue in Wells Fargo. For an excise 
tax,  such  as  the  real  estate  transfer  tax,  is  a  tax  imposed  on 
the entity, rather than just on the entity’s property. Of course 
the  entity  pays  the  tax  in  both  cases  (though  in  the  case  of 
the excise tax the entity may as we noted shift the burden of 
the  tax  to  its  customers),  but  the  cases  distinguish  between 
exempting the entity from all taxes not specifically excepted 
from the exemption, and a tax limited to a specific activity or 
specific assets of the entity. 
    The  structure  of  the  real‐property  exception  to  Fannie’s 
tax  exemption  is  different  from  the  (implicit)  exception  in 
Wells  Fargo,  because  the  statute  lists  what  is  exempt:  “the 
corporation,  including  its  franchise,  capital,  reserves,  sur‐
plus, mortgages or other security holdings, and income.” Be‐
cause the list consists largely of different forms of property, 
and  “capital”  might  be  thought  to  include  Fannie’s  real  es‐
tate, prudence required making the exception for real prop‐
erty express. There is no suggestion in the Fannie Mae stat‐
ute of an exception for transfers of real property. 
    But  why  the  exception  for  real  property?  The  parties  do 
not tell us (maybe they don’t know). We conjecture that it’s 
because  state  and  local  government  provides  a  variety  of 
services  to  buildings  (police  and  fire  protection,  for  exam‐
ple), financed to a considerable extent by taxes on real prop‐
erty. It would seem odd, and even rather petty, for the fed‐
eral government to say we want those services for our build‐
ings  but  we  don’t  want  to  pay  for  them.  It  would  be  espe‐
cially odd for Fannie to enjoy an exemption from real estate 
taxes on houses that it had obtained in foreclosure sales. 
10                                Nos. 13‐1558, ‐1559, ‐1611, ‐2739 


     But this is a detail. The important point is that, as is plain 
from reading Wells Fargo, and plainer still when it is read in 
conjunction  with  Bismarck,  the  Fannie  Mae  statute  exempts 
Fannie from real estate transfer taxes levied by state or local 
government, as has been held by the only other federal court 
of appeals to have addressed the issue: County of Oakland v. 
Federal Housing  Finance Agency, 716  F.3d 935 (6th  Cir.  2013). 
(Illinois and Wisconsin are not the only states that in recent 
years have tried to impose their real estate transfer taxes on 
Fannie and Freddie.) 
     Milwaukee  County argues  in the alternative  that its real 
estate transfer tax is a property tax and is therefore excluded 
from  Fannie  Mae’s  tax  exemption.  The  Wisconsin  statute 
imposes  “on  the  grantor  of  real  estate  a  real  estate  transfer 
fee  …  [that]  shall  be  collected  by  the  [county]  register  [of 
deeds] at the time the instrument of conveyance [ordinarily 
a  deed]  is  submitted  for  recording.”  Wis.  Stat.  § 77.22(1). 
(There is no contention that “fee” bears a different meaning 
in  the  statute  from  “tax.”)  The  County  states  in  its  opening 
brief  that  “the  term  ‘real  property’  includes  deeds  recorded 
by  [Fannie]  because  deeds  are  ‘indispensable’  to  ownership 
of  real  property.”  No.  A  deed  is  not  real  estate,  any  more 
than a car title is a car. And in neither its opening brief nor 
its  reply  brief  does  the  County  cite  Wells  Fargo,  and  it  cites 
Bismarck only in a quotation from the district court’s opinion. 
    The appellants’ fallback position is that if (as we have just 
held) the Fannie Mae statute does exempt Fannie from trans‐
fer taxes, the statute is unconstitutional. We confine our dis‐
cussion to the appellants’ non‐frivolous constitutional argu‐
ments.  
Nos. 13‐1558, ‐1559, ‐1611, ‐2739                                   11 


     The  constitutional  basis  for  the  statute  is  the  commerce 
clause,  and  it  is  obvious  that  the  home  mortgage  market  is 
nationwide,  and  indeed  worldwide,  with  home  mortgages 
being traded in vast quantities across state lines. But the ap‐
pellants  argue  that  statutes  authorized  by  the  commerce 
clause  must  be  subordinated  to  state  and  local  tax  statutes 
because taxation is fundamental to state sovereignty. Wrong. 
No  provision  of  the  Constitution  insulates  state  taxes  from 
federal  powers  granted  by  the  Constitution,  which  include 
of  course  the  power  of  Congress  “to  regulate  Commerce 
with foreign Nations, and among the several States … .” Art. 
I, § 8, cl. 3. The argument made by the appellants in this case 
was rejected by the Supreme Court in Brown v. Maryland, 25 
U.S. (12 Wheat.) 419, 448–49 (1827) (Marshall, C.J.), and in an 
unbroken  line  of  decisions  since.  See,  e.g.,  CSX  Transporta‐
tion, Inc. v. Georgia State Board of Equalization, 552 U.S. 9, 20–
22 (2007); Exxon Corp. v. Hunt, 475 U.S. 355, 376 (1986); State 
Board  of  Insurance  v.  Todd  Shipyards  Corp.,  370  U.S.  451,  456 
(1962). 
     It’s  true  that  the  Constitution  presupposes  the  existence 
of  the  states  and  their  quasi‐sovereign  status  (although  the 
reference  to  “We  the  People”  in  the  preamble  makes  clear 
that  the  Constitution,  unlike  the  Articles  of  Confederation 
that preceded it, is not a compact of the states), and that for 
Congress to outlaw all state taxation, leaving the states at the 
complete fiscal mercy of the federal government, would de‐
stroy  the  vestiges  of  sovereignty  that  states  possess.  But  in 
contrast  to  that  Doomsday  scenario,  the  appellants  cannot 
even tell us how much money they hope to collect from im‐
posing transfer taxes on Fannie. 
12                                Nos. 13‐1558, ‐1559, ‐1611, ‐2739 


    It’s  true  that  out  of  respect  for  state  quasi‐sovereignty 
(quasi  because  of  course  the  states  are  not  independent  na‐
tions)  the  Supreme  Court  has  ruled  that  a  federal  statute 
preempts  state  taxation  “only  if  that  result  is  ‘the  clear  and 
manifest purpose of Congress.’” Department of Revenue of Or‐
egon v. ACF Industries, Inc., 510 U.S. 332, 345 (1994) (quoting 
Rice  v. Santa  Fe Elevator Corp., 331 U.S. 218, 230 (1947)). The 
word  “manifest”  in  the  formula  adds  emphasis,  not  mean‐
ing.  The  scope  of  the  exemption  in  the  Fannie  Mae  statute 
could not be clearer. 
    The appellants acknowledge as they must that a state or 
local government can’t tax a federal agency. E.g., McCulloch 
v. Maryland, 17 U.S. (4 Wheat.) 316, 431 (1819) (Marshall, C.J.) 
(because “the power to tax involves the power to destroy”); 
United  States  v.  New  Mexico,  455  U.S.  720,  730  (1982).  So  it 
couldn’t tax Fannie when it was a federally owned corpora‐
tion;  but  it  can  now,  the  appellants  argue,  because  it’s  pri‐
vately owned. We doubt that Fannie lacks  the protection of 
the implied constitutional immunity from state taxation, cre‐
ated by McCulloch. (We’ll come back to this point momentar‐
ily.) But if it does, that would make no difference; for Fannie 
is not invoking the implied constitutional immunity created 
by McCulloch but rather an express statutory immunity. See 
First  Agricultural  Nat’l  Bank  of  Berkshire  County  v.  State  Tax 
Comm’n,  392  U.S.  339,  341  (1968).  The  appellants  argue  that 
the  constitutional  and  statutory  exemptions  must  be  identi‐
cal. That is nonsense; it would curtail Congress’s power un‐
der the commerce clause, with  no basis in the Constitution. 
See Arizona Dep’t of Revenue v. Blaze Construction Co., 526 U.S. 
32,  35–36  (1999);  Carson  v.  Roane‐Anderson  Co.,  342  U.S.  232, 
233–34 (1952). 
Nos. 13‐1558, ‐1559, ‐1611, ‐2739                                  13 


     The reason we doubt that the conversion stripped Fannie 
of  its  implied  constitutional  tax  exemption  is  that  if  Fannie 
was  a  “federal  instrumentality”  before  its  privatization—as 
clearly it was—and was therefore, as the appellants concede, 
immune then from taxation by virtue of the McCulloch line of 
cases, it is a federal instrumentality now. Congress’s purpose 
in  creating  Fannie  in  the  first  place—to  expand  home‐
mortgage lending in the United States—remains federal pol‐
icy,  and  therefore  remains  the  policy  that  private  Fannie  is 
obligated, as its sole mission, to promote. Its charter was un‐
changed  when  Fannie  was  privatized,  and  can’t  be  altered 
by  Fannie—only  by  Congress,  for  the  charter  is  statutory. 
See  Housing  and  Urban  Development  Act  of  1968,  Pub.  L. 
No. 90‐448, 82 Stat. 476, 536–46, (codified, as amended, at 12 
U.S.C. §§ 1716 et seq). Fannie could not, without persuading 
Congress to revise its charter, decide that it would be a more 
profitable  company  if  it  filmed  financial  thrillers,  financed 
for‐profit  no‐kill  cat  shelters,  or  built  and  sold  perpetual‐
motion  machines,  than  if  it  continues  to  just  finance  home 
buying.  Fannie  was  privatized  in  the  hope  (fulfilled  for  a 
time, then shattered by the housing and credit bubbles of the 
2000s and the ensuing financial crisis) of making it more effi‐
cient in pursuit of the federal policy that its charter requires 
it  to  pursue.  The  appellants  want  to  make  federal  govern‐
ment less flexible by insisting on a rigid distinction between 
types  of  federal  instrumentality.  Congress  could  in  1968 
have  expanded  Fannie’s  resources  in  a  variety  of  ways,  in‐
cluding  taxation;  it  chose  to  make  it  a  private  company  so 
that  it  could  raise  money  in  equity  markets.  The  objective 
was  governmental,  and  unchanged;  only  the  means  of 
achieving it was changed. 
14                               Nos. 13‐1558, ‐1559, ‐1611, ‐2739 


    Freddie  was  private  from  the  beginning,  but  its  charter 
like  that  of  Fannie  makes  clear  that  its  sole  purpose,  like 
Fannie’s,  is  to  promote  federal  home  financing  policy.  Fed‐
eral Home Loan Mortgage Corporation Act, Pub. L. No. 91‐
351,  84  Stat.  450,  451  (1970)  (codified,  as  amended,  at  12 
U.S.C. §§ 1451 et seq). 
    There is one loose end to tie up: a question of jurisdiction 
over Brian Hamer, the Director of the Illinois Department of 
Revenue. What for the sake of simplicity we’ve been treating 
as two suits, an Illinois suit and a Wisconsin suit, is actually 
three  suits:  a  suit  by  Illinois  counties,  a  suit  by  Milwaukee 
County, and a suit by Fannie, Freddie, and their conservator, 
the  Federal  Housing  Finance  Agency.  Although  Fannie, 
Freddie,  and  the  agency  were  the  defendants  in  the  Illinois 
county suit and so were free to make their claims as counter‐
claims,  they  wanted  relief  against  all  the  county  recorders 
who had sent Fannie and Freddie demand letters. They also 
wanted relief against Hamer because, as we know, the State 
of Illinois and not just its counties wants to impose the real 
estate  transfer  tax  on  Fannie  and  Freddie.  The  appellees 
want  to  scotch  that  prospect  by  obtaining  declaratory  relief 
against the Illinois taxing authority. (They are suing Hamer 
in his official capacity, which means they’re suing the state’s 
Department of Revenue—the state’s tax collector.) Of course 
even  without  such  a  judgment,  a  suit  by  the  Department 
against  Fannie  and  Freddie  would  be  blocked  by  stare  de‐
cisis.  But  they  and  their  conservator  want  the  even  greater 
protection  that  a  judgment  against  the  Department  would 
provide by virtue of the doctrine of res judicata. 
   Hamer  makes  wild  claims  for  immunity  on  grounds  of 
sovereign  immunity,  comity,  and  federalism,  which  we’ll 
Nos. 13‐1558, ‐1559, ‐1611, ‐2739                                         15 


ignore. His principal claim is that he (by which he means the 
state)  is  immune  from  the  suit  against  him  by  virtue  of  the 
Tax  Injunction  Act,  28  U.S.C.  § 1341.  The  Act  forbids  a  fed‐
eral district court to enjoin a state tax levy, provided there is 
an adequate state court remedy—as there is. If the state sued 
Fannie and Freddie in an Illinois state court to collect the real 
estate transfer, they could plead by way of defense their fed‐
eral  immunity  from  such  taxation.  Alternatively  they  could 
file the same claim they’ve made against Hamer in their pre‐
sent,  federal  suit  in  a  suit  in  an  Illinois  state  court.  Landfill, 
Inc. v. Pollution Control Board, 387 N.E.2d 258, 261 (Ill. 1978). 
    Fannie  does  not  contest  the  applicability  to  it  of  the  Tax 
Injunction  Act;  Freddie  does  contest  it,  on  the  basis  of  a 
statutory  provision,  having  no  counterpart  in  the  Fannie 
Mae  statute,  that  provides  that  “notwithstanding  …  any 
other  provision  of  law,  …  the  district  courts  of  the  United 
States shall have original jurisdiction of all [civil] actions” to 
which  Freddie  is  a  party.  12  U.S.C.  § 1452(f).  The  district 
court  concluded  on  the  basis  of  this  provision  that  the  Tax 
Injunction Act did not bar Freddie’s suing Hamer in federal 
court.  The  United  States  argues  that  this  was  a  mistake.  It 
may  well  have  been.  Cf.  Arkansas  v.  Farm  Credit  Services  of 
Central Arkansas, 520 U.S. 821, 830–32 (1997). But we needn’t 
decide,  given  that  the  Federal  Housing  Finance  Agency  is 
also a plaintiff in the suit against Hamer. The Tax Injunction 
Act  “does  not  constrain  the  power  of  federal  courts  if  the 
United  States  sues  to  protect  itself  or  its  instrumentalities 
from state taxation.” Id. at 823–24. A suit by a federal agency 
to  enforce  federal  interests  is  a  suit  by  the  United  States. 
NLRB  v.  Nash‐Finch  Co.,  404  U.S.  138,  144–47  (1971);  Bank  of 
New  England  Old  Colony,  N.A.  v.  Clark,  986  F.2d  600,  602–03 
16                                 Nos. 13‐1558, ‐1559, ‐1611, ‐2739 


(1st  Cir.  1993);  cf.  Arkansas  v.  Farm  Credit  Services  of  Central 
Arkansas, supra, 520 U.S. at 831.  
    The appellants ask us to pierce the veil, as it were, in rec‐
ognition of the fact that if the tax is paid, it will be paid from 
assets  or  income  of  Fannie  or  Freddie.  But  as  long  as  their 
conservator  is  the  United  States,  and  the  assets  and  income 
in question are those of entities charged with a federal duty 
(that  of  promoting  the  federal  policy  of  encouraging  home 
ownership), the conservator’s suit against a state’s tax collec‐
tor  is  a  suit  by  the  United  States,  and  so  the  Tax  Injunction 
Act falls away. For consider why a federal agency is the con‐
servator  of  private  companies:  it  is  because  those  private 
companies  have  a  public  duty,  which  the  federal  govern‐
ment’s housing finance agency seeks to protect by marshal‐
ing  the  companies’  assets.  And  so  the  Federal  Housing  Fi‐
nance  Agency  is  entitled,  as  the  district  court  ruled,  to  the 
declaratory relief it seeks against Hamer. 
    In sum, except for  the ruling that  Freddie  was also  enti‐
tled  to  sue  Hamer  (an  issue  we  leave  open),  the  judgments 
appealed from are  
                                                             AFFIRMED.